                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

OTIS G. CARR,                             )
a/k/a Anthony George Brown,               )
Anthony Powell, and Chris Carr            )
                                          )
       Movant,                            )
                                          )
vs.                                       )   CRIMINAL NO. 07-00334-CG-N
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
       Respondent.                        )

                                      ORDER

      After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the Report and Recommendations (Doc. 57) of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Criminal Procedure 59(b)(1), and S.D. Ala.

GenLR 72(a), and dated March 15, 2019, is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that the motion for a writ of error coram nobis

under 28 U.S.C. § 1651(a) (Doc. 54) filed by Defendant Otis G. Carr, also known as

Anthony George Brown, Anthony Powell, and Chris Carr (hereinafter, “Carr”) is

DENIED. Further, the Court certifies that any appeal by Carr of this denial would

be without merit and therefore not taken in good faith. Thus, he is not entitled

proceed in forma pauperis on any appeal of this decision.

      DONE and ORDERED this the 12th day of April, 2019.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
